Citation Nr: 0510252	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  98-16 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for pes 
planus.

2.  Entitlement to service connection for a bilateral knee 
disability, secondary to pes planus.

3.  Entitlement to service connection for a low back 
disability, secondary to pes planus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1985 to October 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.
In May 2000 and December 2003, the Board remanded the 
veteran's claim for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the December 2003 Board remand, it was requested that the 
examiner render an opinion regarding the etiology of the 
veteran's pes planus, bilateral knee and back disorders.  The 
examination was conducted in October 2004.  A review of the 
examination report reflects that the examiner was not 
entirely responsive to the opinions requested by the Board.

The examiner concluded that there was no objective evidence 
to support the complaint brought by the veteran.  The 
examiner indicated that there was evidence of pes planus, but 
there was no evidence of pathologic degeneration in either 
foot, there was no clinical evidence of alterations in the 
knees that would substantiate the complaints of pain, and no 
evidence of any neurologic finding consistent with sciatica.  
However, the examiner did not specify, as requested by the 
Board, whether it is as likely as not that the veteran's pre-
existing asymptomatic pes planus (as noted in the entrance 
examination) increased in severity during service beyond 
natural progression.  If yes, the examiner was also requested 
to render an opinion as to whether it is as likely as not 
that any diagnosed disability of the knees and low back were 
caused or were aggravated by the pes planus.  If no, the 
examiner was also requested to render an opinion as to 
whether it is as likely as not that the veteran's chronic 
disability of the low back, if diagnosed, is related to his 
in-service complaints in September 1985.  Accordingly, 
additional development is required.  See Stegall v. West, 11 
Vet. App. 268 (1998).

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO is requested to make arrangements 
with the appropriate VA medical facility for 
the claims folder to be forwarded to the VA 
examiner who conducted the October 2004 
medical examination for an addendum (if that 
examiner is not available, to another 
orthopedist).  

2.  The examiner should be requested to again 
review the records, and in an addendum to 
render an opinion as to whether it is as 
likely as not that the veteran's pre-existing 
asymptomatic pes planus increased in severity 
during service beyond its natural 
progression.  If yes, the examiner is asked 
to render an opinion as to whether it is as 
likely as not that any diagnosed disability 
of the knees and low back were caused or were 
aggravated by the pes planus.  The examiner's 
attention should be directed to the medical 
statement dated June 6, 1998.  If no, the 
examiner is asked to render an opinion as to 
whether it is as likely as not that the 
veteran's chronic disability of the low back, 
if diagnosed, is related to his in-service 
complaints in September 1985.  A complete 
rational for any opinion expressed should be 
included in the examination report.  

3.  After the development requested above has 
been completed, the RO should again review 
the record.  If the benefit sought on appeal 
is not granted, the appellant should be 
provided with a supplemental statement of the 
case, and an opportunity to respond.  The 
case should then be returned to the Board, if 
in order.

The Board intimates no opinion as to the ultimate outcome of 
this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



